Eric Marshack
Email: Eric.Marshack@mtglawfirm.com
The Mortgage Law Firm, LLC
121 SW Salmon St.
Portland, OR 97204
Phone: (971) 270-1230
Fax: (951) 225-4073
TS# 154989

                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF OREGON (EUGENE)

In re:
                                             BK Case No.: 20-61935-dwh13
Heidi Angelique Bittick and
Richard Lee Bittick,                         Chapter: 13

                       Debtors.              OBJECTION TO CONFIRMATION OF PLAN

                                             SUBJECT PROPERTY
                                             309 SE Walnut Ave
                                             Dallas, OR 97338




              Quicken Loans, LLC (“Secured Creditor” collectively) hereby objects to the
confirmation of the Chapter 13 Plan (“Plan”) filed by Heidi Angelique Bittick and Richard Lee
Bittick (“Debtors”).
                                  I. STATEMENT OF FACTS
         1.   On August 14, 2020, Debtors filed the instant voluntary petition under Chapter 13

of the Bankruptcy Code as Case No. 20-61935-dwh13.

         2.   Secured Creditor is the current holder of a promissory note dated August 26, 2015,

executed by Debtors (“Borrowers”) in the principal amount of $200,800.00, and made payable to

Quicken Loans Inc. (“Note”).      The maturity date is September 1, 2045, at which time all

outstanding amounts are due and payable. The Note provides that, in the event of default, the
OBJECTION TO CONFIRMATION                                  121 SW Salmon St.
Page 1 of 7                                                Portland, OR 97204
                                                           Phone: (971) 270-1230 / Fax: (951) 225-4073
                                                           E-Mail: Eric.Marshack@mtglawfirm.com




                   Case 20-61935-dwh13       Doc 22     Filed 09/21/20
holder of the Note has the option of declaring all unpaid sums immediately due and payable.

Creditor is in possession of the Note, endorsed in blank, and is entitled to enforce the instrument.

       3.      The Note is secured by a Deed of Trust (the “Deed of Trust”), executed by the

Borrowers, and encumbering the real property located at 309 SE Walnut Ave, Dallas, OR 97338

(“Property”). The Deed of Trust reflects that it was recorded on or about September 2, 2015 in the

Office of the Polk County Recorder as Instrument No. 2015-009601. Secured Creditor is the

assignee and/or successor in interest to the Deed of Trust by means of an assignment.

       4.      The Property is Debtors’ primary residence (Dkt. 1, Petition, Part 1, ¶ 5).

       5.      On the date of filing, the obligation under the Note was contractually in default due

to the Debtors’ failure to make the installment payment due and owing since March 1, 2020 and all

installment payments due thereafter. As of the petition date, the approximate amount of Creditor’s

prepetition arrearage claim is $10,405.27.

       6.      On August 14, 2020, the Debtors filed a Chapter 13 plan as Docket No. 6 (“Plan”).

The Plan proposes to only pay Creditor $0.00

                                         II. ARGUMENTS
   Secured Creditor objects to the Plan to the extent it attempts to avoid, value or cramdown
Secured Creditor’s lien. Secured Creditor believes this Plan cannot be confirmed as more fully
detailed below. The Plan fails to provide for cure the cure of arrears on Secured Creditor’s claim.
              LACK OF ADEQUATE FUNDING (11 U.S.C. § 1325(a)(5)(B)(ii))
   The Plan is not adequately funded. The Property is Debtors’ primary residence. 11 U.S.C. §
1325(a)(5)(B)(ii) requires full payment of the allowed claim of Secured Creditor. Debtors’ Plan
fails to provide for Secured Creditor’s pre-petition arrearages. This failure to pay pre-petition
arrears also acts as an impermissible reduction of Secured Creditor’s lien by forcing
implementation of a proposed loan modification through the Plan. Debtors’ proposed treatment of




OBJECTION TO CONFIRMATION                                    121 SW Salmon St.
Page 2 of 7                                                  Portland, OR 97204
                                                             Phone: (971) 270-1230 / Fax: (951) 225-4073
                                                             E-Mail: Eric.Marshack@mtglawfirm.com




                    Case 20-61935-dwh13          Doc 22     Filed 09/21/20
Secured Creditor’s claim therefore cannot allow for confirmation of the Plain under In re Lam, 211
B.R. 36 (9th Cir.BAP 1997) and In re Nobleman v. American Savings Bank, 508 U.S. 324 (1993).
       Under 11 U.S.C. § 1325(a)(5) the Court shall confirm a Plan only if as to each secured
claim the claim holder accepts the Plan and the Plan provides for distribution to that creditor in an
amount not less than the value of the allowed secured claim. The Plan does not provide for
payment of Secured Creditor's secured claim, appears to improperly avoid the lien, and Secured
Creditor does not accept the Plan. Therefore, the Plan should not be confirmed.
                                       III. CONCLUSION
       WHEREFORE, Creditor prays as follows:

       1.      That confirmation of the proposed Plan be denied; and

       2.      For such other and further relief as this Court deems proper.


                                               Respectfully submitted,
        09/21/2020
DATED: _________________                       THE MORTGAGE LAW FIRM, LLC
                                               Attorneys for Secured Creditor,
                                               Quicken Loans, LLC

                                               BY:/s/ Eric Marshack_________
                                                 Eric Marshack, OSB #050166




OBJECTION TO CONFIRMATION                                   121 SW Salmon St.
Page 3 of 7                                                 Portland, OR 97204
                                                            Phone: (971) 270-1230 / Fax: (951) 225-4073
                                                            E-Mail: Eric.Marshack@mtglawfirm.com




                   Case 20-61935-dwh13          Doc 22     Filed 09/21/20
                                                                                Honorable David W Hercher


                                 UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF OREGON (EUGENE)

     In re:
                                                      BK Case No.: 20-61935-dwh13
     Heidi Angelique Bittick and
     Richard Lee Bittick,                             Chapter: 13

                            Debtors.                  CERTIFICATE OF MAILING




                                    CERTIFICATE OF MAILING
     I hereby certify under penalty of perjury under the laws of the State of Oregon that I mailed a
true and correct copy of the Objection to Confirmation of Plan postage pre-paid, regular first class

                                                                 09/21/2020
mail or via Electronic Message through Electronic Case Filing on ____________ to the parties listed
on the attached exhibit.
        09/21/2020
DATED: _____________
                                         Eric Marshack
                                    /s/ _______________________
                                    Attorney – Eric Marshack

     Debtors – via U.S. Mail
     Heidi Angelique Bittick
     Richard Lee Bittick
     309 SE Walnut Ave
     Dallas, OR 97338

     Chapter 13 Trustee – via CM/ECF
     Naliko Markel
     ECF: ecf@eugene13.com

     US Trustee – via CM/ECF
     US Trustee, Eugene
     ECF: USTPRegion18.EG.ECF@usdoj.gov



     CERTIFICATE OF SERVICE                                         121 SW Salmon St.
     Page 1 of 2                                                    Portland, OR 97204
                                                                    Phone: (971) 270-1230 / Fax: (951) 225-4073
                                                                    E-Mail: Eric.Marshack@mtglawfirm.com




                           Case 20-61935-dwh13        Doc 22     Filed 09/21/20
